Case: 15-11622    Date Filed: 01/04/2016   Page: 1 of 3


                                                         [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 15-11622
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:14-cr-20876-CMA-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,
                                      versus

ALEXANDRE DOS ANJOS OLIVEIRA,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (January 4, 2016)

Before TJOFLAT, WILLIAM PRYOR and JILL PRYOR, Circuit Judges.

PER CURIAM:

        Alexandre Dos Anjos Oliveira appeals his sentence of 38 months of

imprisonment, imposed after he pleaded guilty to attempting to export firearm
              Case: 15-11622      Date Filed: 01/04/2016   Page: 2 of 3


parts without a license. 22 U.S.C. § 2778. Dos Anjos Oliveira challenges the denial

of his motion for a downward departure, United States Sentencing Guidelines

Manual § 2M5.2, cmt. n.1 (Nov. 2014), which he contends made his sentence

procedurally and substantively unreasonable. We affirm.

      We lack jurisdiction to review the denial of Dos Anjos Oliveira’s motion for

a downward departure. We cannot review a discretionary decision not to depart

downward “unless the district court incorrectly believed that it lacked the statutory

authority to depart from the guideline range.” United States v. Norris, 452 F.3d

1275, 1282 (11th Cir. 2006). The district court reviewed the commentary of section

2M5.2, considered the parties’ arguments, and questioned the government about

how Dos Anjos Oliveira’s case differed from a defendant for whom the

government had requested a departure. The record establishes that the district court

understood that it could depart and declined to do so.

      Dos Anjos Oliveira’s sentence is procedurally and substantively reasonable.

He attempted to export to Brazil four disassembled AR-15 assault rifles by

disguising the parts as tools, toys, or electrical components. The district court

granted the motion of the government to reduce Dos Anjos Oliveira’s offense level

by three points for his acceptance of responsibility, see U.S.S.G. § 3E1.1, and

correctly calculated his adjusted advisory guideline range of 46 to 57 months. Even

so, the district court decided to vary downward from the low end of that range by 8


                                           2
              Case: 15-11622     Date Filed: 01/04/2016   Page: 3 of 3


months. The district court reasonably determined that a sentence of 38 months of

imprisonment took into account Dos Anjos Oliveira’s lack of a criminal history

and his “depression from which he has been off of work as a military police officer

for some time” and addressed the need to “promote respect for the law and provide

deterrence to others.” See 18 U.S.C. § 3553(a). We cannot say that the district

court abused its discretion by sentencing Dos Anjos Oliveira to a term that is far

below his maximum statutory sentence of 20 years of imprisonment.

      We AFFIRM Dos Anjos Oliveira’s sentence.




                                          3